Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 remain pending.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 - Line 2 recites “a counterbore having an downward facing shoulder” wherein it should recite “a counterbore having a downward facing shoulder”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyron et al (US 2017/0260990 A1) (Pyron hereinafter).
Regarding Claim 1, Pyron discloses:  A submersible pump assembly (11), comprising: 
a pump (15); 
a well fluid intake (16) for flowing well fluid into the pump (Figure 1); 
a motor (17) containing a motor lubricant (Paragraph 23); 
a seal section (67) connected between the motor and the well fluid intake (Pyron describes in Paragraph 32 how reference character “67” represents the second embodiment of the submersible pump’s seal section, and Figure 1 shows how in the seal section (19) is connected between the motor (17) and the well fluid intake (16)); 
a shaft passage in the seal section having a longitudinal axis (see the annotation of Figure 5 below), the shaft passage having an outboard end (71) that is open to the well fluid intake (Figure 5; Paragraph 32 - Lines 6-10) and an inboard end (73) that is in fluid communication with motor lubricant in the motor (Paragraph 38 - Lines 9-13); 
a drive shaft (75) extending axially within the shaft passage (Figure 5), the drive shaft being driven by the motor for driving the pump (Paragraph 32 - Lines 6-10); 
an outboard bearing (76) at the outboard end of the shaft passage that receives the shaft to provide radial support (Figure 5), the outboard bearing (76) being in non-sealing engagement with the shaft passage to enable well fluid to flow from the well fluid intake through the outboard bearing into the shaft passage (Paragraph 32 - Lines 6-10); 
an inboard bearing (115) at the inboard end of the shaft passage that receives the shaft to provide radial support (Figure 5), the inboard bearing (115) being in non-sealing engagement with the shaft passage to enable motor lubricant to flow through the inboard bearing into the shaft passage (Paragraph 38 - Lines 9-13); and 
a shaft seal (109) in the shaft passage that receives and seals around the shaft, the shaft seal being located axially between the outboard bearing and the inboard bearing, the shaft seal sealing motor lubricant in the shaft passage from well fluid in the shaft passage (see Figure 5).  

    PNG
    media_image1.png
    289
    808
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 10 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rutter et al (US 2017/0037861 A1) (Rutter hereinafter) in further view of Pyron.
Regarding Claim 1, Rutter discloses:  A submersible pump assembly (Figure 1), comprising: 
a pump (19); 
a well fluid intake (21) for flowing well fluid into the pump (Figure 1); 
a motor (15) containing a motor lubricant (Paragraph 20); 
a seal section (17) connected between the motor and the well fluid intake (Figure 1); 
a shaft passage in the seal section having a longitudinal axis (see the annotation of Figure 2 below), the shaft passage having an outboard end (47) that is open to the well fluid intake (Figure 2; Paragraph 24) and an inboard end (49) that is in fluid communication with motor lubricant in the motor (Figure 2; Rutter shows how motor lubricant flows through the shaft passage (49) and through the lubricant pump (77) driven by the shaft (51) AND is located within the guide (40)); 
a drive shaft (51) extending axially within the shaft passage (Figure 2), the drive shaft being driven by the motor for driving the pump (Paragraph 24 - Lines 19-22); 
an inboard bearing (82) at the inboard end of the shaft passage that receives the shaft to provide radial support (Figure 2), the inboard bearing (82) being in non-sealing engagement with the shaft passage to enable motor lubricant to flow through the inboard bearing into the shaft passage (Figure 2); and 
a shaft seal (53) in the shaft passage that receives and seals around the shaft, the shaft seal being located axially above the inboard bearing (see Figure 2), the shaft seal sealing motor lu9bricant in the shaft passage from well fluid in the shaft passage (see Paragraph 31).  

    PNG
    media_image2.png
    427
    594
    media_image2.png
    Greyscale

Rutter fails to disclose:  an outboard bearing at the outboard end of the shaft passage that receives the shaft to provide radial support, the outboard bearing being in non-sealing engagement with the shaft passage to enable well fluid to flow from the well fluid intake through the outboard bearing into the shaft passage; and 
the shaft seal is located axially between the outboard bearing and the inboard bearing. 
HOWEVER, Pyron is also directed to a submersible pump assembly with a seal section (67) between a motor (17) and a pump (15), where a shaft (75) extends through the seal section and sealed using a mechanical face seal (109).  The shaft is radially supported by a pair of bearings (115 & 76) that are disposed axially above & below the mechanical seal (see Figure 5), where the upper bearing (76) is lubricated & immersed within the well fluid (Paragraph 32 - Lines 6-10) and the lower bearing (115) is lubricated & immersed within the motor lubricant (Paragraph 38 - Lines 9-13).
Rutter is silent regarding the shaft (51) being radially supported by a bearing between the seal section (17) and the pump (13).  So the proposed modification being made is to modify Rutter 
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Rutter to have an upper bearing disposed above the mechanical seal & lubricated by the well fluid, as taught by Pyron.
Regarding Claim 3, Rutter & Pyron teaches the invention as recited above in Claim 1, wherein Rutter further discloses:  wherein the shaft seal (53) comprises: 
a rotating face member (57) rigidly mounted to the shaft for rotation in unison (Paragraph 25), the rotating face member (57) having a rotating face that rotates in unison with the rotating face member (Figure 2); 
a non-rotating face member (55) mounted for non-rotation in the shaft passage (Paragraph 25), the non-rotating face member having a non-rotating face (Figure 2); and 
a spring (59) that urges the rotating face and the non-rotating face against each other (Figure 2; Paragraph 25).  
Regarding Claim 9, Rutter in view of Pyron teaches the invention as disclosed above in Claim 1, wherein Rutter further discloses:  The assembly according to claim 1, wherein: 
the seal section (17) comprises a housing (35), a guide member (40), and an intake member (the lower portion of the pump housing); wherein 
the guide member (40) is secured by threads to the housing (Figure 2); 
the intake member is secured by threads to the guide member (Paragraph 21 & 22); 
the well fluid intake (21) is located in the intake member (Figure 1); and 
the shaft passage is located in the intake member and the guide member (see the annotation of Figure 2 below).  

    PNG
    media_image2.png
    427
    594
    media_image2.png
    Greyscale

Regarding Claim 10, Rutter discloses:  A submersible pump assembly (13), comprising: 
a well fluid pump (19); 
a motor (15) containing a motor lubricant (Paragraph 20); 
a seal section (17) between the motor and the pump (Figure 1), the seal section  (17) comprising: 
a cylindrical housing wall (35) having a longitudinal axis (Figure 2); 
a flexible pressure equalizer (41) surrounded by the housing wall (Figure 2), the pressure equalizer having an interior in fluid communication with motor lubricant in the motor and an exterior adapted to be in contact with well fluid (Figure 2; Paragraph 25); 
a guide (see the annotation of Figure 2 below) secured to an upper end of the housing wall (35) above the pressure equalizer (Figure 2); 
an intake member (see the annotation of Figure 2 below) secured to an upper end of the guide (the “intake member” & “guide” are integrally formed as a single component, which would result in the upper end of the guide being “secured” to the intake member), the intake member having an intake port (see the annotation of Figure 2 below) for admitting well fluid (Paragraph 26; Rutter describes how well fluid is contained in the cavity (47) which would require well fluid to be admitted in some manner), the intake member having a connector that secures an upper end of the intake member to the pump (Paragraph 24; Rutter describes how the upper guide member (40) can be connected to the pump via threaded bolt holes (45) OR alternately a threaded rotatably collar could be employed.  Either of the threaded holes OR the rotatably threaded collar could be considered as being “a connector” that is used to secure the upper end of the intake member to the pump); 
a shaft passage (see the annotation of Figure 2 below) extending through the guide (see Figure 2; Paragraph 28) and having an upper end within the intake member in fluid communication with the intake port (see the annotation of Figure 2 below), the shaft passage having a lower end in fluid communication with motor lubricant in the motor (Figure 2; Rutter shows how motor lubricant flows through the shaft passage (49) and through the lubricant pump (77) driven by the shaft (51) AND is located within the guide (40)); 
a shaft (51) extending axially though the shaft passage (Figure 2), the shaft being driven by the motor and having a splined upper end in the intake member for driving the well fluid pump (Paragraph 24 - Lines 19-22); 
a lower bearing (82) at a lower end of the shaft passage that radially supports the shaft and is immersed in motor lubricant in the shaft passage (Figure 2); and 
a mechanical face seal (53) in the shaft passage axially above lower bearing (82) for sealing motor lubricant in a lower portion of the shaft passage from the well fluid in an upper portion of the shaft passage (Paragraph 31).  

    PNG
    media_image3.png
    427
    594
    media_image3.png
    Greyscale

Rutter fails to disclose the ESP assembly further comprising:  an upper bearing at an upper end of the shaft passage that radially supports the shaft and is adapted to be immersed in well fluid in the intake member; and
the mechanical face seal is axially between the upper and lower bearings.
HOWEVER, Pyron is also directed to a submersible pump assembly with a seal section (67) between a motor (17) and a pump (15), where a shaft (75) extends through the seal section and sealed using a mechanical face seal (109).  The shaft is radially supported by a pair of bearings (115 & 76) that are disposed axially above & below the mechanical seal (see Figure 5), where the upper bearing (76) is lubricated & immersed within the well fluid (Paragraph and the lower bearing (115) is lubricated & immersed within the motor lubricant (Paragraph 38 - Lines 9-13).
Rutter is silent regarding the shaft (51) being radially supported by a bearing between the seal section (17) and the pump (13).  So the proposed modification being made is to modify Rutter to have the upper portion of the shaft supported by a radial bearing in the intake member, where the bearing is lubricated by the well fluid (as is being taught by Pyron).  Adding a radial bearing above & below the mechanical seal (as taught by Pyron in Figure 5) would provide the benefit of helping to ensure the shaft remains properly aligned within the seal section during operation, protecting system from damage & excessive wear from having the shaft rotate out of alignment.  
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Rutter to have an upper bearing disposed above the mechanical seal & lubricated by the well fluid, as taught by Pyron.
Regarding Claim 14, Rutter:  A submersible pump assembly (13), comprising: 
a pump (19); 
a motor (15) containing a motor lubricant (Paragraph 20); 
a seal section (17) between the motor and the pump (Figure 1), the seal section (17) comprising: 
a housing wall (35) having a longitudinal axis (Figure 2); 
a flexible pressure equalizer (41) in the housing wall (Figure 2), the pressure equalizer having an interior in fluid communication with motor lubricant in the motor and an exterior adapted to be in contact with well fluid (Figure 2; Paragraph 25); 
a guide (see the annotation of Figure 2 below) secured to an upper end of the housing wall (see Figure 2), the guide having an axially extending guide shaft passage in fluid communication with motor lubricant in the motor (see Figure 2; Rutter shows how motor lubricant flows through the shaft passage (49) and through the lubricant pump (77) driven by the shaft (51) AND is located within the guide (40)); 
an intake member (see the annotation of Figure 2 below) secured to an upper end of the guide (the “intake member” & “guide” are integrally formed as a single component, which would result in the upper end of the guide being “secured” to the intake member), the intake member having a well fluid passage extending downward from an upper end of the intake member (see the annotation of Figure 2 below) to an axially extending intake member shaft passage (61), and the intake member having a connector that secures the upper end of the intake member to the pump (Paragraph 24: Rutter describes how the upper guide member (40) can be connected to the pump via threaded bolt holes (45) OR alternately a threaded rotatably collar could be employed.  Either of the threaded holes OR the rotatably threaded collar could be considered as being “a connector” that is used to secure the upper end of the intake member to the pump); 
an intake port (21) extending laterally from the well fluid passage to an exterior portion of the intake member for admitting well fluid into the intake member shaft passage and into the pump (Figure 1; Paragraph 20); 
a shaft (51) extending axially though the guide shaft passage and the intake member shaft passage (see the annotation of Figure 2 below), the shaft (51) being driven by the motor and having a splined upper end in the well fluid passage for driving the well fluid pump (Paragraph 24 - Lines 19-22), the shaft (51) having a smaller outer diameter than an inner diameter of the intake member shaft passage (Figure 2), defining an intake member annulus in the intake member shaft passage that is in fluid communication with the well fluid passage (Figure 2); 
a lower bearing (82) at a lower end of the guide shaft passage, the lower bearing being immersed in motor lubricant in the guide shaft passage (Figure 2); 
the shaft (51) extending through and being radially supported by the lower bearings (82; Figure 2); and 
a mechanical face seal (53) at an upper end of the guide shaft passage for sealing motor lubricant in the guide shaft passage from well fluid in the intake member annulus (Paragraph 31).  

    PNG
    media_image4.png
    427
    594
    media_image4.png
    Greyscale

Rutter fails to disclose the ESP assembly further comprising:  an upper bearing at an upper end of the intake member shaft passage that is adapted to be immersed in well fluid in the intake member passage.
HOWEVER, Pyron is also directed to a submersible pump assembly with a seal section (67) between a motor (17) and a pump (15), where a shaft (75) extends through the seal section by a pair of bearings (115 & 76) that are disposed axially above & below the mechanical seal (see Figure 5), where the upper bearing (76) is lubricated & immersed within the well fluid (Paragraph 32 - Lines 6-10) and the lower bearing (115) is lubricated & immersed within the motor lubricant (Paragraph 38 - Lines 9-13).
Rutter is silent regarding the shaft (51) being radially supported by a bearing between the seal section (17) and the pump (13).  So the proposed modification being made is to modify Rutter to have the upper portion of the shaft supported by a radial bearing in the intake member, where the bearing is lubricated by the well fluid (as is being taught by Pyron).  Adding a radial bearing above & below the mechanical seal (as taught by Pyron in Figure 5) would provide the benefit of helping to ensure the shaft remains properly aligned within the seal section during operation, protecting system from damage & excessive wear from having the shaft rotate out of alignment.  
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Rutter to have an upper bearing disposed above the mechanical seal & lubricated by the well fluid, as taught by Pyron.

Claims 2, 11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rutter & Pyron as applied to claims 1, 10 & 14 (respectively) above, and further in view of Collins et al (US 2017/0051829 A1) (Collins hereinafter).
Regarding Claim 2, Rutter & Pyron teaches the invention as recited above in Claim 1, wherein Rutter & Pyron both fails to teach:  further comprising: 

However, Collins is also directed to a submersible pump with a shaft (116) sealed with a mechanical seal (126), wherein a trench (138) & an ejection port (140) is formed around the shaft seal (126) to allow any collected solid particles to be ejected out into the wellbore (Figure 3; Paragraph 21).
The proposed modification is to add at least an ejection port to the upper guide member (40) of Rutter, where the ejection port fluidically connects the recessed cavity containing the mechanical seal (53) with the exterior of the ESP assembly such that any solid particles that collect around the mechanical seal can be ejected back into the wellbore, as taught by Collins.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ESP assembly of Rutter (as modified by Pyron in view of Claim 1) to have an ejector port formed in the seal section to allow solid particles to be discharged back into the wellbore, as taught by Collins.
Regarding Claim 11, this claim is directed to the same limitations that were previously addressed in the rejection of Claim 2.  Therefore, Claim 11 is rejected under the same prior art and motivations as those used in the rejection of Claim 2.
Regarding Claim 15, this claim is directed to the same limitations that were previously addressed in the rejection of Claim 2.  Therefore, Claim 15 is rejected under the same prior art and motivations as those used in the rejection of Claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rutter & Pyron as applied to Claim 1 above, and further in view of Pinto et al (US 2010/0148448 A1) (Pinto hereinafter).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rutter & Pyron as applied to Claim 14 above, and further in view of Pinto.
Regarding Claim 4, Rutter & Pyron teaches the invention as disclosed above in Claim 1, wherein Rutter further discloses:  wherein the shaft seal (53) comprises: 
a rotating face member (57) rigidly mounted to the shaft (Paragraph 25); 
a non-rotating face member (55) rigidly mounted in the shaft passage (Figure 2; Paragraph 25); and 
a spring (59) that urges the rotating face member in sliding and sealing engagement with the non-rotating face member (Paragraph 25).  
Rutter & Pyron both fail to teach the shaft seal further comprising:  a rotating carbide ring carried by the rotating face member that rotates in unison with the shaft; 
a non-rotating carbide ring carried by the non-rotating face member for non-rotation but axial movement relative to the non-rotating face member; and
having the spring between the non-rotating carbide ring and the non-rotating face member that urges the non-rotating carbide ring upward in sliding and sealing engagement with the rotating carbide ring.
However, Pinto does provide a teaching for a mechanical shaft seal (10) for sealing a rotating shaft (14) to a stationary housing (12), wherein the mechanical seal comprises:
a rotating face member (18) rigidly mounted to the shaft (Figure 1; Paragraph 35 - Lines 11-13);
a non-rotating face member (16) rigidly mounted in the shaft passage (Figure 1);
a rotating carbide ring (22; Paragraph 36 - Lines 7-9; Pinto describes how both the first & second sealing elements (20, 22) may comprise silicon carbide) carried by the rotating face member (18) that rotates in unison with the shaft (Figure 1);
a non-rotating carbide ring (20) carried by the non-rotating face member (16) for non-rotation but axial movement relative to the non-rotating face member (see Figure 1); and
a spring (36) between the non-rotating carbide ring (20) and the non-rotating face member (16) that urges the non-rotating carbide ring (20) upward in sliding and sealing engagement with the rotating carbide ring (Figure 1; Paragraph 36)
Modifying the mechanical seal of Rutter to have the structure of the mechanical seal of Pinto would provide the benefit of allowing the mechanical seal that is improved to be suited for high volume manufacturability at a relatively low cost while also providing a robust mechanical seal which readily handles the torsional vibrations (see Paragraph 18 of Pinto).  FURTHERMORE, the it is noted that a simple substitution of one known element (in this case, the mechanical shaft seal of Rutter) for another (in this case, the mechanical shaft seal of Pinto) to obtain predictable results (in this case, a mechanical seal that is capable of preventing the leakage of fluid along the pump shaft during operation) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ESP assembly of Rutter (as modified in view of Claim 1) to have the mechanical seal comprise a pair of carbide rings biased into a sealing engagement by a spring, as taught by Pinto.
Regarding Claim 16, this claim is directed to the same limitations that were previously addressed in the rejection of Claim 4.  Therefore, Claim 16 is rejected under the same prior art and motivations as those used in the rejection of Claim 4.

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rutter & Pyron as applied to Claim 1 above, and further in view of Warner (US 4,906,008 A) (Warner hereinafter).
Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rutter & Pyron as applied to Claim 14 above, and further in view of Warner.
Regarding Claim 7, Rutter & Pyron teaches the invention as disclosed above in Claim 1, wherein Rutter further discloses:  wherein the shaft seal (53) comprises: 
a rotating face member (57) rigidly mounted to the shaft (Paragraph 25); 
a counterbore in the shaft passage (see the annotation of Figure 2 below); 
a non-rotating face member (55) rigidly mounted in the counterbore (see the annotation of Figure 2 below); and
a spring (59) urging the rotating face member (57) into sliding and sealing engagement with the non-rotating face member (55; Paragraph 25).  
Rutter & Pyron fail to teach the shaft seal further comprising:
an annular cavity in the non-rotating face member; 
a carbide ring carried within the cavity for axial movement and non-rotation relative to the non-rotating face member; 
an elastomeric seal ring encircling and sealing between the carbide ring and a wall of the cavity; and 

However, Warner does provide a teaching for a mechanical shaft seal (Figure 2) for sealing a rotating shaft (20) to a stationary housing (12), wherein the mechanical seal comprises:
a rotating face member (24) rigidly mounted to the shaft (Figure 2; Column 1 - Lines 55-57);
a non-rotating face member (14) rigidly mounted in the shaft passage (Figure 2);
an annular cavity in the non-rotating face member (see the annotation of Figure 2 below);
a carbide ring (18; Column 1 - Lines 53-54) carried within the cavity for axial movement and non-rotation relative to the non-rotating face member (Figure 2);
an elastomeric seal ring (16) encircling and sealing between the carbide ring (18) and a wall of the cavity (see the annotation of Figure 2 below)
a spring (22), each spring having one end in contact with a bottom of the cavity and another end in contact with the carbide ring, urging the carbide ring (18) into sliding and sealing engagement with the rotating face member (24; see the annotation of Figure 2 below).

    PNG
    media_image5.png
    464
    485
    media_image5.png
    Greyscale

Modifying the mechanical seal of Rutter to have the structure of the mechanical seal of Takahashi would provide the benefit of having a mechanical seal which eliminates the necessity for packing O-rings between the seal and machine housing and also provides a method for installing such a bearing housing seal for squareness with respect to the rotary shaft of the machine (see Column 1 - Lines 12-17 of Warner).  FURTHERMORE, the it is noted that a simple substitution of one known element (in this case, the mechanical shaft seal of Rutter) for another (in this case, the mechanical shaft seal of Warner) to obtain predictable results (in this case, a mechanical seal that is capable of preventing the leakage of fluid along the pump shaft during operation) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further 
With respect to the mechanical seal having a plurality of springs spaced around the cavity, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B.  So the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the mechanical seal to have a plurality of springs would be considered an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having a plurality of springs versus having a single wave spring (22) as disclosed by Warner, as long as the mechanical seal effectively functions as intended.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ESP assembly of Rutter (as modified above) to have the mechanical seal comprise a plurality of springs.
Regarding Claim 8, Rutter, Pyron & Warner teaches the invention as disclosed above in Claim 7, wherein Rutter (as modified by Warner) further teaches:  further comprising: 
a non-rotating face member seal ring (30 or 34) encircling the non-rotating face member (14) and sealing against a sidewall of the counterbore (Figures 2 or 3).  
Regarding Claim 19
Regarding Claim 20, this claim is directed to the same limitations that were previously addressed in the rejection of Claim 8.  Therefore, Claim 20 is rejected under the same prior art and motivations as those used in the rejection of Claim 8.

Allowable Subject Matter
Claims 5, 6, 12, 13, 17 & 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding Claim 5, this claim specifies how the shaft seal comprises:  a rotating face member;
	an annular wedge member BETWEEN the rotating face member and the shaft that rigidly secures the rotating face member to the shaft;
	a collar overlying and extending outward from the wedge member, the collar having a depending annular sidewall in threaded engagement with the rotating face member;
	a non-rotating face member rigidly mounted in the shaft passage;
	a non-rotating wear resistant ring carried by the non-rotating face member for non-rotation relative to the non-rotating face member; and
	a spring between the non-rotating face member and the non-rotating wear resistant ring that urges the non-rotating wear resistant ring into sliding and sealing engagement with the rotating face member.
It is the examiner’s findings that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a shaft seal with such specific structure.  
While prior art was found that had some of the structural arrangement of the shaft seal (for example Pinto has the “rotating face member (22)”, “non-rotating face member (16)”, “non-rotating wear resistant ring (24)” & “spring (36)”.  But other prior art was found like Takahashi (US 2003/0122313 A1) & Warner), these prior art do not have the claimed “annular wedge member” or “collar” (as outlined in Claim 5).  Prior art was found (like Tankus (US 4,103,904 A) & Wilkinson (US 3,438,640 A)) that do provide teachings for having wedge-shaped structures used for securing components in shaft seals, but the examiner could not combine these references with the other prior art to read on the applicants claimed invention without relying on hindsight reconstruction and/or substantial structural modifications.
For example, in Wilkinson the annular wedge-shaped member (15) is used to secure the non-rotating member (10), not the rotating member (11) as required in the claim.    In Tankus, they do have an annular wedge member (28) disposed between the rotating member (22) and the shaft as well as a collar (26) extending outward from the wedge member (see Figure 1).  But the collar (26) doesn’t have a depending annular sidewall in threaded engagement with the rotating member AND (even if it did) this arrangement could not be incorporated into the known prior art with the other necessary structural components of the shaft seal (such as into the mechanical seals of Pinto, Warner or Takahashi) without relying on hindsight and/or substantial structural modifications.
For these reasons, the examiner holds that Claim 5 contains allowable subject matter
Claims 12 & 17 are reciting the same limitations that were found to be allowable in Claim 5.  Therefore, Claims 12 & 17 are found to contain allowable subject matter for the same reasons as those outlined with respect to Claim 5.
Regarding Claim 6, this claim specifies how the invention further comprises:  a counterbore having shoulder in the shaft passage facing the shaft seal; and 
an annular debris blocking member secured to the shoulder, the debris blocking member having an inner diameter through which the shaft extends, the inner diameter of the debris blocking member being smaller than an inner diameter of the intake member shaft passage to retard debris from depositing on the mechanical face seal.
It is the examiner’s findings that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a submersible pump assembly with such specific structure.  While Rutter does teach having an intake member with a shoulder (see the annotated figure below), there is no motivation to add an annular debris blocking member to this shoulder without hindsight reconstruction.  While other references were found that teach having a debris blocking member above the mechanical seal (see Figure 5 of Collins), but this debris blocking member is attached to the shaft (not the housing) and is designed to rotate to expel any debris radially away from the shaft & mechanical seal.  But one of ordinary skill would not be motivated to simply move this debris blocking member to the stationary shoulder of Rutter because 1) this would go against the intended purpose/function of the shield (because it is no longer rotating to expel the debris radially away from the center of the pump) & 2) the shape would actually direct any debris that gets past the shield to fall directly onto the shaft & mechanical seal.

    PNG
    media_image6.png
    249
    607
    media_image6.png
    Greyscale

So the examiner could not find any prior art (either alone or in combination) which would show it was obvious to have an annular debris blocking member secured to the shoulder on a seal sections intake member, where the seal section was also designed to have the drive shaft supported by an upper bearing immersed in the well fluid & a lower bearing immersed in the motor lubricant, with a mechanical seal disposed axially between the upper & lower bearings.   
For these reasons, the examiner holds that Claim 6 contains allowable subject matter
Claims 13 & 18 are reciting the same limitations that were found to be allowable in Claim 6.  Therefore, Claims 13 & 18 are found to contain allowable subject matter for the same reasons as those outlined with respect to Claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

/C.J.B/Examiner, Art Unit 3746                 

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746